DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Greenberg on 08/11/2022.
The application has been amended as follows: 
Claim 1: lines 5-6 recite “said hollow body organ” has been replaced with --a hollow body organ--.
Claim 1: line 8 recites “a hollow body organ” has been replaced with --the hollow body organ--.
Claim 4: line 2 recites “claim 3” has been replaced with --claim 1--.
Claim 13: line 2 recites “claims” has been replaced with --claim--. 
Claim 15: line 5 recites “the hollow body organ” has been replaced with --a hollow body organ--.
Claim 15: line 7 recites “a hollow body organ” has been replaced with --the hollow body organ--.
Claim 15: line 13 recites “the contractile structure” has been replaced with --the artificial contractile device --.
Claim 15: line 18 recites “and end” has been replaced with --an end --.
Claim 15: line 20 recites “a said actuator” has been replaced with --said actuator--.
Claims 21-27 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Clement et al. (US 20140371855) in view of Szewczyk et al. (US  20130296900) and Hendrickx (US 20120022320) in view of Anderson et al. (US 20120184980) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1 and 15, which recites, inter alia “ wherein said tensioning element passes through at least some of the transversal reinforcement elements,,” and “wherein said connector comprises a helicoidal spring or an o-ring linking a first annular groove provided in one of said actuator and said connector and providing a kinematic link with a further annular groove provided in an other of said actuator and said connector”.
Clement in view of Szewczyk discloses all of the limitations set forth in claims 1 and 3 (see previous office action filed 09/08/2021) including a flexible strip (U-shaped band (106)) extending in a longitudinal direction (see Fig. 1 of Clement), a flexible transmission (tube (104)) (Fig. 2 of Clement) comprising a tensioning element (cable (not shown but disposed within the tube (104); para. 0208 of Clement) and wherein the flexible strip comprises a plurality of transversal reinforcement elements (a plurality of notches (20)) (Fig. 2, para. 0040 of Szewczyk) extending from a surface thereof opposite a smooth surface arranged for contacting said hollow body organ (see Fig. 3, para. 0040 of Szewczyk ). However, Clement in view of Szewczyk fails to disclose wherein said tensioning element passes through at least some of the transversal reinforcement elements, since the transversal reinforcement elements are solid notches, and therefore the tension element of Clement is incapable of passing through them (see Figs. 1 and 2 of Szewczyk).

Hendrickx in view of Anderson discloses all of the limitations set forth in claims 1 and 3 (see previous office action filed 09/08/2021) including wherein the flexible strip (2) (Figs. 1 and 2 of Hendricks) , comprises a plurality of transversal reinforcement elements (male elements (5)) extending from a surface thereof opposite a smooth surface [interpreted as the interior surface on the flexible strip (2) which is opposite, proximal end of the male elements] arranged for contacting said hollow body organ (para. 0018 of Hendrickx). However, Hendrickx in view of Anderson fails to disclose wherein said tensioning element (inner occlusive tape (13) of Anderson, Figs. 3A-B, para. 0010, 46-48) passes through at least some of the transversal reinforcement elements (5 of Hendrickx; Figs. 1 and 2), since the elements of Hendrickx are not hollow, and therefore the tension element of Anderson is incapable of passing through them.
Hendrickx in view of Anderson further discloses wherein the connector (32) (Fig. 1; para. 0115-022 of Hendrickx) is configured for allowing push-fit connection to the actuator (position means (10)) (see Figs. 1 and 2 of Hendrickx). However, Hendrickx fails to disclose wherein said connector comprises a helicoidal spring or an o-ring linking a first annular groove provided in one of said actuator and said connector and providing a kinematic link with a further annular groove provided in an other of said actuator and said connector; combining Anderson with the Hendrickx reference fails to cure the deficiencies of Hendricks.
Because none of the prior art documents teach “wherein said tensioning element passes through at least some of the transversal reinforcement elements,” and “wherein said connector comprises a helicoidal spring or an o-ring linking a first annular groove provided in one of said actuator and said connector and providing a kinematic link with a further annular groove provided in an other of said actuator and said connector “as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 15 according to the prior art documents or a combination thereof because the devices of Clement in view of Szewczyk and Hendrickx  in view of Anderson would be inoperable for its intended purpose and the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Clements and Hendrickx as well as a change in the basic principle under which the Clements and Hendrickx construction was designed to operate. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771